Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1, 3-4, 7, 9-11, 13, 15, 18-20, 23-30 are pending.  Claims 1, 3-4, 7, 9-11, 13, 15, 18-20, 23-28 are the subject of this NON-FINAL Office Action.  Claims 29-30 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1, 3-4, 7, 9-11, 13, 15, 18-20, 23-28) and the species of modified histone antibodies and “disease state” without traverse in the reply filed on 03/14/2022 is acknowledged.  The Office is unclear how “disease state” is a plausible species.  Regardless, this species election is withdrawn in light of the fact the prior art shows the state, origin or type of a cell are all obvious variants.  The requirement is still deemed proper and is therefore made FINAL.  
Claims 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 7, 9-11, 13, 15, 18-20, 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, the claims are directed to natural correlations without significantly more.  See MPEP § 2106.04(a).   More specifically, under step 2A of the Alice guidelines, claim 1 recites “A method of determining a cellular state, tissue of origin, cell type or a combination thereof of a cell that released its DNA.”  This is a natural correlation between cellular state, tissue of origin, cell type or a combination thereof and released DNA.  This also covers all correlations of “released” DNA to natural phenomenon because “cellular state, tissue of origin, cell type or a combination thereof” encompasses all natural conditions.  Claim 1 further states “designating a cfDNA molecule comprising a DNA sequence of an informative genomic location as originating from a cell in a cellular state, originating from a tissue, originative from a cell type or a combination thereof, wherein association of said DNA-associated protein with said informative genomic location is indicative of said cellular state, tissue of origin, cell type or combination thereof in the cell that released said cfDNA; thereby determining a cellular state, tissue of origin cell type or combination thereof of a cell that released its DNA.”  In other words, determine/designate any condition using any cfDNA.   It is clear from the face of this claim that the claim is directed to natural correlations between “released” (AKA cfDNA) and any natural condition.  The additional steps of contacting said sample with at least one reagent that binds to a DNA-associated protein; isolating said reagent and any thereto bound proteins and cIDNA; sequencing said isolated cIDNA are routine (see US 2019/0064184; US 2018/0024141; US 2013/0017958; WO 2005/019826; WO 03/070894).   Thus, the claims are directed to ineligible subject matter because they are directed to natural correlations between cfDNA and any natural phenomena without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1, 3-4, 7, 9-11, 15, 18 and 23-28 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ALLIS (WO 03/070894 A2), as evidenced by MICALLEF (US 2018/0024141).
As to claim 1, ALLIS teaches ChIP-seq using cell-free histones (pg. 16, claims 1, 3, 24; see also Third-Party Submission Filed Under 37 CFR 1.290, 08/27/2021).  
As to claim 3, ALLIS teaches dead cell (pgs. 2, 11, 12).
As to claims 4 and, ALLIS teaches cancer (pg. 14, for example).
As to claim 7, ALLIS teaches cfDNA, which is known to be present in “as little as 0.1%” in samples (US 2018/0024141, para.018).
As to claim 9, ALLIS teaches antibody (pg. 16, claims 1, 3, 24).
As to claim 10, ALLIS teaches solid supports (pgs. 8, 9, 10).
As to claim 11, ALLIS teaches histone-based ChIP (pg. 16, claims 1, 3, 24).
As to claim 13, ALLIS teaches H3K4me1, H3K4me2 or H3K4me3 (pg. 16).
As to claims 15 and 20, ALLIS teaches association of said DNA-associated protein with said genomic location is indicative of active transcription, and comparing to known “transcriptional programs” (pgs. 1-2, 6-7, 16).
As to claim 18, ALLIS teaches performing the method of claim 1 using multiple DNA-associated proteins (e.g. multiple histone-binding antibodies; pg. 3, Summary of the Invention).
As to claims 24-25, ALLIS teaches promoters, genes, mutations, etc. such as oncogenes (pg. 15).
As to claims 26-27, ALLIS teaches detecting residual disease, monitoring disease and/or early detection of disease (pgs. 12-13).
As to claim 28, ALLIS teaches treating subjects (pg. 12).

Claims 1, 3-4, 7, 9-11, 15, 18 and 23-28 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BAWDEN (WO 2005/019826), as evidenced by MICALLEF (US 2018/0024141).
As to claim 1, BAWDEN teaches ChIP-seq using cell-free histones (pgs. 3, 9, 14, 19 and claims 1, 26-28; see also Third-Party Submission Filed Under 37 CFR 1.290, 08/27/2021).  
As to claim 3, BAWDEN teaches dead cell (pgs. 7).
As to claims 4 and, BAWDEN teaches cancer (pg. 7, for example).
As to claim 7, BAWDEN teaches cfDNA, which is known to be present in “as little as 0.1%” in samples (US 2018/0024141, para.018).
As to claim 9, BAWDEN teaches antibody (pgs. 3, 9, 14, 19 and claims 1, 26-28; see also Third-Party Submission Filed Under 37 CFR 1.290, 08/27/2021).
As to claim 10, BAWDEN teaches solid supports (pgs. 12, 15-16, 21, claim 46).
As to claim 11, BAWDEN histone-based ChIP (pgs. 3, 9, 14, 19 and claims 1, 26-28; see also Third-Party Submission Filed Under 37 CFR 1.290, 08/27/2021).
As to claim 13, BAWDEN teaches H3K4me1, H3K4me2 or H3K4me3 (pgs. 5-6, 18, 21, Table 1).
As to claims 15 and 20, BAWDEN teaches association of said DNA-associated protein with said genomic location is indicative of active transcription, and comparing to known “transcriptional programs” (pgs. 21).
As to claim 18, BAWDEN teaches performing the method of claim 1 using multiple DNA-associated proteins (detecting multiple modified histones; pg. 2).
As to claims 24-25, BAWDEN teaches promoters, genes, mutations, etc. such as oncogenes (pg. 1, 6, 17-20, 38-39).
As to claims 26-27, BAWDEN teaches detecting residual disease, monitoring disease and/or early detection of disease (pgs. 14, 21-23).
As to claim 28, BAWDEN teaches treating subjects (pgs. 14, 21-23, claim 42).

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over BAWDEN or ALLIS as evidenced by MICALLEF, in view of ENGREITZ (US 20200143907) and ZHOU (US 20210074378).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar databases to compare ChIP-seq data in order to detect diseases with a reasonable expectation of success.  
	As to claim 1, BAWDEN or ALLIS teach the elements of these claims as explained above (ChIP-seq for cell-free nucleosomes to detect diseases).
	Neither BAWDEN nor ALLIS explicitly teach using public databases (e.g. the Roadmap Epigenomics Project (roadmapepigenomics.org), the Cancer Genome Atlas
(cancergenome.nih.gov), the Genotype-Tissue Expression (GTEx) Project (gtexportal.org), the Xena project (xena.ucsc.edu), the Encode consortium, the Uniprot database (www.uniprot.org), the TiGER database (bioinfo.wilmer.jhu.edu/tiger), and the Human Protein Atlas (www.proteinatlas.org)., as used in the instant Specification).
	However, such databases were routinely used with success for this same purpose.  For example, ENGREITZ teaches using ChIP-seq data to compare to the Roadmap Epigenomics Project (5), ENCODE (4), and others (52, 53)” to predict disease state (para. 1047).  ZHOU teaches to determine disease states using ChIP-seq data compared to “Several databases [that] store chromatin and RBP/RNA-element profiles which can be used, including (but not limited to) Encyclopedia of DNA Elements (ENCODE) (https://www.encodeproject.org/), NIH Roadmap Epigenomics Mapping Consortium (http://www.roadmapepigenomics.org/), and the International Human Epigenome Consortium (IHEC) (https://epigenomesportal.ca/ihec/)” (para. 0223).  ZHOU also teaches GENCODE, GTEx (paras. 0334, 0338, 0381, 0382, 0385).  In other words, a skilled artisan would have been motivated to look to familiar, publicly-available databases to compare ChIP-seq data in order to help determine disease state.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar database comparisons to help determine disease states from ChIP-seq data with a reasonable expectation of success.

Prior Art
The following prior art is pertinent to ChIP-seq of cell-free nucleosomes: US 20140322719; US 20160145685; US 20170211143; US 20130310260; US 2013/0017958; US 2018/0024141; US 2019/0064184.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637